

shahnealdeputycfoprom_image1.jpg [shahnealdeputycfoprom_image1.jpg]


November 12, 2019




Neal Shah
In person


Re: Promotion


Dear Neal,


Congratulations! I am pleased to offer you a promotion from Senior Vice
President, EG and Finance to Senior Vice President and Deputy CFO, effective
November 16, 2019.


Your new annual pay is $460,000 and your annual bonus target will remain at 75%.


Your new annual pay will continue to be paid on a semi-monthly basis and you
will continue to report to me in this position.     


All other terms and conditions of employment will remain unchanged.


Neal, you are a valuable part of our team. Thank you for your contribution to
Kosmos and congratulations on the promotion.


Please let me know if you have any questions.




Sincerely,


/s/ Andy Inglis


Andy Inglis
Chairman and CEO




cc: Human Resources




    


